ORDER ON PETITION FOR REHEARING EN BANC
PER CURIAM.
On consideration of appellant’s petition for rehearing en banc, it appears that the court is evenly divided on the question of application. Code 1957, art. 101, § 33 (a, c). whether or not the petition should be granted. Accordingly, since a majority of the active judges of the court have not voted to grant the petition, it is
ORDERED that appellant’s petition for rehearing en banc is denied.
FICKLING, J., recused himself in this matter and did not participate in the foregoing order.